Citation Nr: 1510504	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982 with additional reserve service. 

This case came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This case was remanded in May 2011, March 2012, June 2013, and January 2014.  The record now shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  A left knee disability did not have its onset during active service or within one year thereafter, and it is not causally related to active service.

2.  A left knee disability was not caused or aggravated by a service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to service-connected lumbar spine disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An August 2005 letter notified the Veteran of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  That letter predated the initial adjudication by the RO in February 2006.  An August 2011 letter notified him of how VA determines disability ratings and effective dates if service connection is awarded, and his claim was readjudicated in a September 2011 supplemental statement of the case.  Then, a February 2014 letter reiterated the information in the above letters and notified him of the criteria for establishing secondary service connection, and his claim was readjudicated in an April 2014 supplemental statement of the case.  Thus, while complete notice was not issued prior to the initial adjudication, fully compliant notice was later issued, and the claim was thereafter readjudicated.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

In the June 2013 remand, the Board observed the possibility of outstanding VA medical records, noting the March 2012 VA examiner's statement that a recent visit to the pain clinic at VA stated the Veteran had left radicular symptoms.  The Board thus requested copies of outstanding clinical records from the New Mexico VA Medical Center (VAMC).  In the January 2014 remand, the Board noted that while VA medical records had been added to the claims file, it was unclear whether records from the pain clinic remained outstanding.  

After a thorough review, the Board observes that all available VA medical records have been associated with the claims file and there are no outstanding records from the VA pain clinic as noted by the March 2012 examiner.  A January 18, 2012, VA interdisciplinary spine consult note shows a diagnosis of L4-5 chronic HNP (herniated nucleus pulposus) with left-sided radicular symptoms.  A VA request for a consult with the VA pain clinic shows that the Veteran would be a new patient to the pain clinic and the earliest available date was December 10, 2013.  A January 6, 2014, VA interventional pain history and physical note shows that the Veteran brought medical records from the pain clinic at Presbyterian Hospital showing that he had a TFESI (transforaminal epidural steroid injection) at left L5-S1 and left S1, or for left lower extremity radicular symptoms, on March 15, 2012.  A March 15, 2012, pain management note from the New Mexico Orthopaedics Surgery Center shows the Veteran underwent a TFESI at right L5-S1 and right S1.  At the time of the March 21, 2012, VA examination, the record indicated that the Veteran was being treated at the pain clinic at Presbyterian Hospital and/or receiving pain management at the New Mexico Orthopaedics Surgery Center.  While there may be a question of which private facility was treating the Veteran for pain, as of December 10, 2013, he had not been seen at the VA pain clinic.  Therefore, the record indicates that the March 2012 VA examiner erred in reporting that the Veteran had been recently seen at the VA pain clinic, as the record shows that he was being seen at a private pain clinic and had not yet started being seen by a VA pain clinic.  Accordingly, a remand to obtain any outstanding records from the VA pain clinic from that time is no longer warranted.

VA provided the Veteran with an examination in September 2011 to determine the nature and etiology of the left knee disability.  While the report of that examination was adequate to decide the claim at that time, when only direct service connection was asserted, the representative subsequently asserted that the left knee disability was secondary to a service-connected lumbar spine disability.  Thus, the Board requested another examination, which was provided in March 2012.  As the report of that examination did not properly address the issue of secondary service connection, the Board requested an addendum opinion, which was obtained in July 2013.  As that opinion did not properly address the issue, the Board requested a new examination, which was provided in March 2014.  The Board finds that examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the opinions needed to decide the claim.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  While there appears to be a discrepancy between the opinion and rationale on the secondary aspect of the claim, as will be discussed below, the opinion is clear from the rationale.  Thus, a remand to ask the examiner to restate what is clear from the rationale would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran initially filed a claim for service connection for a left knee disability based on an in-service injury.

The service medical records show the Veteran was treated for a left knee injury in December 1980 after twisting the left knee while going down a ladder.  The examiner noted that the Veteran had injured the same knee about one month prior, but that injury was not documented.  The examiner provided a diagnosis of rule out meniscus tear versus strain and prescribed a wrap, pain medication, and light duty.  During a July 1982 examination, the Veteran did not report any knee problems and examination found a normal left knee.  A September 1982 separation examination also found a normal left knee.  Reports of history and examination through July 1988 continue to show no knee complaints and a normal left knee.  

Private medical records show the Veteran complained of left knee problems in December 2004 that began in October 2004 when he twisted the knee coaching softball.  He was diagnosed with left knee internal derangement consistent with symptomatic medial meniscal tear.  He underwent left knee surgery in January 2005.  While the operation report does not specify the presence of any arthritis and there are no x-ray reports from that time, a March 2005 treatment record shows that the Veteran had an arthritic knee.

In a February 2011 letter, a private physician stated that the Veteran continued to have left knee pain since an in-service injury in 1980 and in January 2005 had left knee surgery which showed loss of cartilage.  The physician opined that there appeared to be sufficient evidence that the Veteran's left knee disability was related to service, because the initial injury occurred during active service and the Veteran had continued intermittent pain since that time.

A September 2011 VA examination report shows the opinion that the Veteran's left knee disability was not related to service.  The examiner noted that the Veteran strained the left knee in service in 1980 coming down the stairs and evaluation at that time was a possible meniscal strain that was treated with a wrap and resolved.  The examiner then noted that the Veteran twisted the knee again in 2004 at which time an MRI showed internal derangement and the Veteran underwent arthroscopic surgery in January 2005.  The examiner observed that there was no documentation of a chronic knee problem suggestive of chronicity from 1980 to 2004.

In a December 2011 letter, a shipmate of the Veteran noted that in May 1980 the Veteran slipped and fell on deck while moving a motor and until he was discharged in March 1982 noticed the Veteran occasionally limping slightly.  He also reported working with the Veteran after service from March 1991 to June 1998 and seeing the Veteran's knee sometimes buckle.  He stated that the Veteran had mentioned that the knee had troubled him since service.

In a subsequent December 2011 letter, the private physician who provided the February 2011 letter noted the additional left knee injury as alluded to in the service medical records and confirmed by the shipmate, and noted the private medical records indicating there was arthritis in the left knee at the time of the January 2005 surgery.  The physician then opined that the Veteran's left knee disability was related to injuries sustained in service and clearly documented in the medical record.

A March 2012 VA examination report shows the opinion that the Veteran's left knee disability was not incurred in or caused by service.  The examiner noted the documented knee strain in service in 1980, but stated that subsequent examinations in service were normal and the Veteran denied knee symptoms in all subsequent histories.  The examiner also noted that there was no evidence regarding the knee after service until 2005 when the Veteran complained of left knee pain after he twisted the knee while coaching baseball.  The examiner commented that the Veteran had a physically demanding job and coached baseball.  The examiner also commented that generally spine conditions do not cause knee problems and there was no evidence of a gait disturbance to support abnormal wear on the knee.  The examiner further noted that since all recent notes state the back condition affected the left leg, which if anything would cause more weight to be placed on the right knee, the lumbar spine disability would not be expected to aggravate the left knee.  

In a July 2013 addendum opinion, the March 2012 examiner reiterated the opinion that the Veteran's left knee disability was not incurred in or caused by service.  The examiner noted that generally an injury would affect the joint above, not below, unless there was a gait disturbance.  The examiner indicated that the Veteran had no gait disturbance and since the spine was causing left leg symptoms, if anything the lumbar spine disability would make the Veteran put more weight on the right side, not the left.  The examiner further opined that the Veteran's left knee disability was not aggravated beyond its natural progression by the service-connected lumbar spine disability as there was no gait disturbance or expected over-weighting of the left knee from the spine condition with left-sided symptoms.  

In a March 2014 VA examination report, the examiner opined that the Veteran's left knee disability was not incurred in or caused by service, noting that the more likely explanation of the Veteran's current left knee disability was the twisting injury while coaching softball and subsequent knee surgery in 2005.  The examiner indicated that he would now address the question of whether it is at least as likely as not that the Veteran's current left knee disability had been aggravated beyond the course of natural progression by the service-connected lumbar spine disability.  The examiner opined that the Veteran's left knee disability was not incurred in or caused by the claimed in-service injury, event, or illness.  In providing the rationale, the examiner stated that there was no noticeable left foot drop or abnormal gait during the current examination and those were the only conditions which could significantly affect the progression of the Veteran's left knee condition.  

The Board observes that the Veteran injured the left knee in service on two occasions, the first when he slipped on deck and the second when he twisted the knee climbing down a ladder.  As he did not seek treatment for the first injury, the indication is that it was not severe and resolved on its own.  While he did seek treatment for the second injury, treatment was conservative and he did not seek any further treatment in service.  He also denied knee problems during all subsequent examinations in reserve service and examinations found a normal left knee.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the current left knee disability had its onset during active service or that left knee arthritis manifested to a compensable degree within one year after separation from service.  The Board notes that the Veteran appears to have been diagnosed with arthritis of the left knee at the time of the January 2005 surgery.  However, that is over 20 years after separation from service and there is no objective evidence of arthritis within one year of separation.  Thus, service connection for left knee arthritis on a presumptive basis is also not warranted.

The Board notes that a private physician has related the Veteran's current left knee disability to the in-service injuries.  However, that physician did not acknowledge the post-service October 2004 injury when the Veteran twisted his left knee coaching softball.  Thus, the opinion is of reduced probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  On the other hand, three VA examiners have opined that the Veteran's current left knee disability is not related to service but rather to the post-service October 2004 injury.  As the VA examiners had the benefit of reviewing all the evidence in the Veteran's claims file, including, for the March 2012 and March 2014 examiners, the private physician's opinion, the Board finds that their opinions are of greater probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Accordingly, the Board finds that the preponderance of the evidence is against a finding that a left knee disability is causally related to active service.

The Board notes that the Veteran asserts that the left knee disability was caused or aggravated by the service-connected lumbar spine disability.  However, the Veteran has not provided a medical opinion or treatise indicating such a link, and two VA examiners have opined that the left knee disability was not caused by the lumbar spine disability.  The March 2012 VA examiner commented that spine conditions do not generally cause knee problems, noting that injuries affect the joint above not below.  The March 2014 VA examiner attributed the current left knee disability to a post-service injury while coaching softball.  While the March 2014 VA examiner misstated the opinion on secondary service connection, the restatement of the question prior to the opinion and the subsequent rationale make clear that the examiner was opining that the Veteran's current left knee disability has not been aggravated by the service-connected lumbar spine disability.  The examiner explained that only a noticeable foot drop or an abnormal gait could aggravate a knee condition and there was no evidence of either in this case.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that a left knee disability was caused or aggravated by the service-connected lumbar spine disability.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced left knee problems continuously since active service, that assertion is found to be not credible.  Other than the one time he injured the knee in 1980, and the statement at that time of a previous knee injury, he did not complain of left knee problems during service.  The service examinations at all other times, including those during reserve service, repeatedly found a normal knee and the Veteran made no complaints regarding the left knee.  There is no medical evidence of left knee problems after separation from service until 2004, over 20 years after discharge, and that was due to a recent injury.  Lastly, if he had experienced left knee problems continuously since separation from service in 1982, it would be reasonable to expect that he would have sought treatment or filed a disability claim much sooner than the treatment in 2004 following a contemporaneous injury and the claim in July 2005.  While a shipmate recalled that the Veteran limped slightly during service, that recall is outweighed by the service medical records which show the Veteran denied having knee problems and had a normal left knee on multiple examinations following the knee injury.  Likewise, while the shipmate recalled that the Veteran's left knee buckled sometimes at work after service, that recall is outweighed by the private medical records which show the Veteran attributed the left knee problems to a 2004 softball injury at the time of treatment, not an in-service injury.  The Board finds the Veteran's statements made during the receipt of medical care to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

The Board finds that the statements alleging or implying continuity of symptoms are not credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements or those of the shipmate.  Moreover, the probative and competent medical evidence of record does not relate the left knee disability to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran asserts that the left knee disability was caused or aggravated by the service-connected lumbar spine disability, the questions of causation and aggravation in this case extend beyond an immediately observable cause and effect relationship.  Therefore, the Veteran is not competent to address etiology as he is not shown to have sufficient medical training or expertise.  The competent and objective medical evidence shows that the left knee disability is not related to service or caused or aggravated by the lumbar spine disability.

In conclusion, the Board finds that service connection for a left knee disability, to include as secondary to the service-connected lumbar spine disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability, to include as secondary to service-connected lumbar spine disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


